                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UL LLC,                                         )
                                                )
             Plaintiff,                         )
                                                )
             vs.                                )      Case No. 17 C 7178
                                                )
AMERICAN ENERGY PRODUCTS, LLC                   )
and JUDE SHAO,                                  )
                                                )
             Defendants.                        )


                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      UL LLC sued American Energy Products, LLC (AEP) and its then chief executive

officer Jude Shao, alleging violations of the federal Lanham Act and parallel state-law

claims. All of UL's claims arise from the defendants' allegedly unauthorized use of UL's

certification and service marks on butane containers sold by AEP. Both defendants

previously moved to dismiss UL's claims, and the Court denied their motion. See dkt.

no. 47. Defendant AEP then agreed to settle with UL. UL has now moved for summary

judgment on its remaining claims against Shao, who is no longer AEP's chief executive

officer. For the reasons stated below, the Court grants UL's motion.

                                      Background

      The following facts are undisputed except where otherwise indicated.

A.    Factual background

      UL is an Illinois-based company that tests products and certifies that they meet

certain safety standards. Once certified, manufacturers are authorized to use the UL
marks on their products, which signals quality and enhances marketability. The

certification process has two steps. First, the manufacturer submits a representative

sample of its products to UL for testing. Second, UL initiates "follow-up services," which

include "inspection . . . of Covered Products or manufacturing process(s) and of

Manufacturing Locations." Pl.'s Rule 56.1 Stat., Ex. 6, Follow-Up Service Terms, dkt.

no. 108-5, ¶ 2. The first stage of follow-up services is the "initial product inspection,"

which is designed to assess the production process itself, "commencing with the very

first production run." Id. ¶ 9. After the initial inspection, follow-up services consist of

periodic examinations of products and production processes to ensure ongoing

compliance with UL standards.

       AEP manufactured Sky Blue Butane canisters. In 2014, Shao sought UL

certification on behalf of AEP to enhance the marketability of its product. The parties

entered into a series of written agreements under which AEP agreed to submit

representative samples for testing so that UL could determine whether the canisters

were eligible to use its certification marks. After testing, UL indicated on October 16,

2014 that the samples provided by AEP satisfied safety standards. But, in a

contemporaneous letter, UL expressly cautioned that AEP was not yet authorized to use

UL's marks until an initial product inspection was completed. See Pl.'s Rule 56.1 Stat.,

Ex. 21, Letter to AEP Regarding Initial Product Inspection, dkt. no. 108-20 ("YOU ARE

NOT AUTHORIZED TO SHIP ANY PRODUCTS BEARING UL MARKS UNTIL THE

INITIAL PRODUCTION INSPECTION HAS BEEN SUCCESSFULLY

CONDUCTED . . . . An Initial Production Inspection . . . must be conducted prior to the

first shipment of products bearing the UL Mark.").



                                               2
       Four days later, on October 20, UL inspector Clint Ferguson sent Shao an e-mail

seeking to schedule an initial product inspection and a training on follow-up services

program called the "FUStart presentation." Shao responded that he was interested in

the training but that an inspection was not warranted because AEP was still "working

out the kinks" in its production process. See Pl.'s Rule 56.1 Stat., Ex. 22, Oct. 20, 2014

e-mail from Shao to Ferguson, dkt. no. 108-21. He specifically told Ferguson that he

would give UL "at least two weeks" advance notice "before we go into production." Id.

       Ferguson visited AEP fifteen days later, on November 4. According to an e-mail

Ferguson sent Shao the same afternoon, during his visit Ferguson gave the FUStart

presentation mentioned in the October 20 correspondence. But the parties dispute

whether Ferguson also completed an initial product inspection on November 4. UL

asserts that no production inspection was possible because, as Shao admitted, AEP

was not in production at the time. See Def.'s Rule 56.1 Stat., dkt. no. 122, ¶ 35. UL

also points to an e-mail Ferguson sent to another UL employee the same afternoon. In

that message, Ferguson told Tim Crews that he had given the FUStart presentation but

that he had come across "a few problems." See Pl.'s Rule 56.1 Stat., Ex. 23, Nov. 4,

2014 e-mail from Ferguson to Crews, dkt. no. 109-22. Chief among them, Ferguson

discovered that the canisters AEP used in its production process were actually

manufactured—and marked with the UL label—at another facility, meaning that UL

would "need a split inspection" of both locations. Id. UL also notes that Shao's own e-

mail scheduling the visit, sent only fifteen days earlier, represented that he would give

UL "at least two weeks" advance notice before scheduling an initial inspection.

       For his part, Shao asserts that a complete initial product inspection occurred. He



                                             3
insists that, although "AEP had already completed its initial production and was not in

full production" on November 4, Ferguson nevertheless "inspected AEP's initial product

and examined AEP's machinery and equipment, automated production lines,

manufacturing process, and quality control plan at the time." Def.'s Rule 56.1 Stat., dkt.

no. 122, ¶ 35. In Shao's view, those actions amounted to a complete initial product

inspection. And he suggests that Ferguson's follow-up e-mail entitled "FUStart" was

intended to "announce the start of UL's Follow-Up Services" upon the completion of the

initial inspection, further supporting Shao's assertion that the inspection occurred.

Def.'s Br. in Opp. to Pl.'s Mot. for Summ. J., dkt. no. 121, at 8. UL counters that, even

accepting that Ferguson's e-mail announced the start of follow-up services, the relevant

contract defines the initial product inspection as the first step of follow-up services,

meaning that an email acknowledging the start of those services would not imply that an

initial inspection had already occurred—if anything, it would imply than an initial

inspection was impending.

       Ferguson visited AEP twice more in the following months. In December 2014

and March 2015 he visited AEP's facility and issued reports to AEP stating, in relevant

part, that he could not inspect production because there was "no completed UL labeled

production at the time of inspection." Pl.'s Rule 56.1 Stat., Exs. 25-26, Inspection

Reports, dkt. nos. 108-24, 25. These reports made clear that AEP was "required to

contact [Ferguson] prior to any UL production." Id.

       On March 10, Shao confirmed to Ferguson via e-mail that AEP was "not

producing any Listed product that needs to be inspected." Pl.'s Rule 56.1 Stat., Ex. 20,

Mar. 10, 2014 e-mail from Shao to Ferguson, dkt. no. 108-19. After Ferguson's third



                                              4
apparently unsuccessful attempt to inspect AEP's production, UL moved internally to put

AEP on "on-call" status, which requires less frequent inspections and correspondingly

lower fees, until it began production of UL-labeled products. See Pl.'s Rule 56.1 Stat.,

Ex. 27, Mar. 12, 2014 e-mail from Neumeier to Ferguson, dkt. no. 108-26. Shao

confirmed in mid-April that he understood AEP had been moved to on-call status and

that that the company was subject to annual inspection to ensure that it was "not

producing the products bearing UL Listed marks." Pl.'s Rule 56.1 Stat., Ex. 28, Apr. 15,

2014 e-mail from Shao to Ferguson, dkt. no. 108-27.

      But it turns out AEP was using the UL marks all along. UL alleges that it

discovered this when Ferguson visited AEP in October 2015, several months after AEP

was placed into on-call status, and observed a large number of canisters bearing the UL

mark. He e-mailed Shao to inform him that use of the marks was not allowed because

AEP was still on call. An additional inspection in November 2015 resulted in another

notice that AEP was noncompliant. Ferguson directed AEP to immediately scrap the

UL-labeled canisters or cover the UL marks before shipping the products for sale. AEP

apparently agreed to do so and in November 2015 proposed placing a "made in the

USA" label over the UL mark.

      Shao does not deny that AEP sold UL-labeled products. He argues, however,

that AEP was permitted to do so. Specifically, he asserts that an initial product

inspection occurred on November 4, 2014 and that use of the marks was therefore bona

fide and legitimate. And Shao contends that the sales of UL-marked products after

Ferguson's warnings that it must desist were also lawful, because the products had

been manufactured during the period AEP was permitted to use the marks.



                                            5
      The undisputed record reveals that AEP in fact began using the UL marks long

before Ferguson's discovery. Indeed, it used the marks in its initial production run even

before Ferguson's first visit on November 4, 2014. And it continued to use the marks

after Ferguson's October and November 2015 warnings that it must desist. Shao insists

that these subsequent sales of product bearing UL marks consisted only of canisters

that had been manufactured "during the time AEP was authorized" to use the mark.

Def.'s Rule 56.1 Stat., dkt. no. 122, ¶ 58. AEP's sales of UL-labeled products continued

as late as October 2016, a full year after Ferguson's communication with Shao.

      UL asserts that when the canisters were manufactured is immaterial. First, it

disputes that AEP was ever authorized, contending that no initial inspection was ever

completed—on November 4, 2014 or on any other date. UL contends that Shao

repeatedly and untruthfully represented that no UL-labeled products were being

manufactured. And, even if there was a period of time during which "use" of the UL

label was permitted, UL contends that AEP would not have been permitted to continue

sales of marked products after the contract lapsed because the follow-up services

agreement itself defined "Use of the UL Mark" to include not only manufacturing, but

also "sale, delivery, shipment, distribution or promotion of any Covered Product bearing

a UL Mark." Pl.'s Rule 56.1 Stat., Ex. 6, Follow-Up Services Terms, dkt. no. 108-5, ¶ 6.

      In any case, the parties appear to agree that AEP sold at least $634,460—

perhaps significantly more—of Sky Blue butane canisters bearing the UL marks during

the relevant period. It made a profit of about 20 percent on those sales.

B.    Procedural history

      UL sued AEP and Shao alleging they violated the Lanham Act and state law by



                                            6
using UL's marks in connection with their products. After the Court denied AEP's

motion to dismiss, it settled with UL. Shao, however, did not settle and says he

resigned from his role with AEP to pursue this litigation. UL now moves for summary

judgment on the remaining claims against Shao. Counts 1, 2, and 3 allege federal

trademark infringement; count 4 alleges deceptive trade practices under Illinois law; and

count 5 alleges consumer fraud under Illinois law.

       In response to this motion, Shao contends that UL has fabricated its entire suit.

Indeed, he alleges that UL filed this action at the behest of AEP's competitors in the

consumer butane gas sector in order to undermine AEP. And, among other things, he

alleges that UL has forced or encouraged its employees to commit perjury in their

testimony in an effort to create a record upon which he could be held liable. The

evidence Shao cites in support of these assertions is limited, for the most part, to his

own declaration and the complaint from a lawsuit he and AEP filed against UL in Texas

state court before UL filed the present suit.

                                       Discussion 1

       Summary judgment is proper where there is no genuine dispute regarding any




1 Although the parties do not at this stage dispute personal jurisdiction, the Court
reiterates here that Shao established sufficient contacts with Illinois to "connect[ ] him to
the forum state in a meaningful way." See Walden v. Fiore, 134 S. Ct. 1115, 1125
(2014). Shao repeatedly reached out to UL, an Illinois company, about establishing a
contractual relationship; he visited Illinois in furtherance of establishing the business
relationship; he directed that AEP products be shipped to Illinois for inspection; and he
shipped a significant amount of the allegedly trademark-infringing product to Illinois
retailers for sale to the public. These are far more than the connections deemed
insufficient by the Seventh Circuit in Advanced Tactical Ordinance Systems, LLC v.
Real Action Paintball, Inc., 751 F.3d 796, 802 (7th Cir. 2014), because here the
"defendant himself create[d]" significant contacts with Illinois that directly gave rise to
the present suit. Walden, 134 S. Ct. at 1122 (internal quotation marks omitted).
                                                7
material fact and the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); Nicholson v. City of Peoria, 860 F.3d 520, 522 (7th Cir. 2017). In

assessing a motion for summary judgment, the Court views all facts in the light most

favorable to the nonmoving party and draws all reasonable inferences in that party's

favor. Carson v. Lake County, 865 F.3d 526, 532 (7th Cir. 2017). Unlike a motion to

dismiss, see Haines v. Kerner, 404 U.S. 519, 520 (1972), this standard remains

substantively unchanged where the nonmoving party is a pro se litigant, with the one

added requirement that the moving party must notify the pro se litigant of Rule 56's

requirements, see Timms v. Frank, 953 F.3d 281, 285 (7th Cir. 1992); Johnson v. City

of South Bend, 680 F. App'x 475, 479 (7th Cir. 2017) (explaining that, "in short," a pro

se litigant must be notified of the requirement of Rule 56 "that he cannot rest on his

pleadings" (internal quotation marks omitted)).

       When a plaintiff that bears the burden of proof on its own claim moves for

summary judgment, as UL does here, it may prevail only if it can "lay out the elements

of the claim, cite the facts which it believes satisfies these elements, and demonstrate

why the record is so one-sided as to rule out the prospect of a finding in favor of the

non-movant on the claim." Hotel 71 Mezz Lender LLC v. Nat'l Retirement Fund, 778

F.3d 593, 601 (7th Cir. 2015).

       Based on the undisputed facts presented in the record, the Court concludes that

no reasonable jury could find in Shao's favor and that UL is therefore entitled to

summary judgment.

A.     Trademark infringement and counterfeiting liability

       UL alleges trademark violations under 15 U.S.C. § 1114, unfair competition



                                             8
under 15 U.S.C. § 1125(a), and parallel state law violations. 2 UL alleges that Shao

counterfeited the UL marks within the meaning of the trademark statue. 15 U.S.C. §§

1116(d), 1127. That is, it alleges that the labeling Shao unlawfully used was "identical

with, or substantially indistinguishable from" the UL marks. Id. § 1127.

         "Each of the claims at issue in this motion involves the same elements and

proofs." KJ Korea, Inc. v. Health Korea, Inc., 66 F. Supp. 3d 1005, 1012 (N.D. Ill. 2014).

To prevail on each of its theories, UL must demonstrate that that: (1) it has a protectable

right in the asserted trademarks; and (2) the defendant's use of the marks is likely to

cause confusion. CAE, Inc. v. Clean Air Eng'g, Inc., 267 F.3d 660, 673-74 (7th Cir.

2001).

         The Seventh Circuit has enumerated seven factors helpful for assessing

likelihood of confusion. See id. at 677-78. Three are particularly relevant here: the

similarity of the marks; the strength of the plaintiff's mark; and whether the defendant

intended to "palm off" his product as that of the plaintiff. Id. In CAE, the Seventh Circuit

confronted facts similar to those presented here; the plaintiff sued the defendant for

using a mark that was undisputedly "virtually identical" to the protected mark. Id. at 678.

And, as in CAE, there is no dispute that UL's mark is both protectable and quite strong.

See id. at 684-85. Indeed, one of the leading trademark treatises uses the UL mark as

a quintessential example of a "quality goods and services" certification mark. See 1



2 UL's Illinois state-law claims allege deceptive trade practices in violation of 815 Ill.
Comp. Stat. 510/1 and consumer fraud and unfair business practices under 815 Ill.
Comp. Stat. 505/1. Both claims are subject to precisely the same standards as the
federal infringement claims. See AHP Subsidiary Holding Co. v. Stuart Hale Co., 1
F.3d 611, 619 (7th Cir. 1993) (describing these state-law claims as "mirror[ing] our
infringement analysis"). Therefore, for the same reasons the trademark claims are fit for
summary judgment, so too are the state-law claims.
                                             9
McCarthy on Trademarks and Unfair Competition § 4:8 (5th ed.). Finally, the alleged

infringer's intent is also relevant to the likelihood of confusion. CAE, 267 F.3d at 686.

As discussed below, the record before the Court establishes beyond question that Shao

acted willfully. Taking these and the other factors from CAE together, the Court

concludes that any reasonable jury would have to find that Shao's use of perfect copies

of UL's marks to enhance the marketability of AEP's products was likely to cause

consumer confusion. Indeed, Shao's use constituted counterfeiting under the Lanham

Act. See 15 U.S.C. § 1116(d).

       Shao does not meaningfully contest either of the elements of infringement.

Rather, his defense rests on a single factual issue that he claims is disputed: whether

there was an initial product inspection on November 4, 2014. Shao contends, without

evidentiary basis, that Ferguson conducted an initial inspection during his November 4

visit, that AEP's subsequent use of the UL marks was lawful, and that UL has

repeatedly lied to create a record to the contrary. UL disputes that an initial inspection

was ever conducted. And, indeed, all of the contemporaneous evidence strongly

supports UL's position. Internal communications from Ferguson about the November 4

visit, Shao's own responses to Ferguson's efforts to schedule an initial inspection, and

the contents of notices generated after Ferguson's December 2014 and March 2015

visits to AEP all unquestionably indicate that no initial product inspection occurred on

November 4—or, indeed, on any other date—and that AEP thus never satisfied the

preliminary requirements for use of the UL mark.

       The record one-sidedly favors UL. In fact, Shao's only bases for his contrary

assertion are (1) his own declaration in support of this motion and (2) unreasonable



                                            10
inferences he claims follow from contemporaneous evidence—namely, that Ferguson's

e-mail about follow-up procedures after the November 4 visit signaled that an initial

inspection had already been completed.

       A "dispute about a material fact is 'genuine'" only "if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247 (1986). Even drawing all reasonable inferences in

Shao's favor, his conclusory averments in a declaration prepared for litigation do not

provide a basis upon which a reasonable jury could find in his favor. And it would be

unreasonable to infer that an e-mail about the start of follow-up services establishes that

an initial product inspection already occurred because, as noted previously, that

inspection is contractually defined to be part of those services.

       Despite Shao's efforts to cast himself as an innocent, excusable infringer—

repeatedly reminding the Court that AEP was an American business and asserting

(without evidence) that UL is acting at the behest of shadowy foreign overlords—his

defenses fall flat. As the Seventh Circuit has held, a defendants' reputation or

citizenship does not give him "a license to steal trademarks from large nonresident

corporations, and the amount of harm that the infringer inflicts goes to the amount of

damages rather than to his liability for damages; the trademark laws do not excuse

modest infringements by petty pirates." See Gen. Elec. Co. v. Speicher, 877 F.2d 531,

537 (7th Cir. 1989); see also Louis Vuitton, S.A. v. Lee, 875 F.2d at 584, 589 (7th Cir.

1989) ("'Equity' is not a roving commission to redistribute wealth from large companies

to small ones. The Lanham Act was not written by Robin Hood.").

       The record establishes that Shao counterfeited a perfect copy of UL's mark to



                                             11
enhance the marketability of AEP's products and that such use was likely to cause

consumer confusion. He did so without meeting the prerequisites for authorization from

UL. And, based on this record, no reasonable jury could conclude otherwise.

B.     Willfulness

       Next, UL contends that Shao's misuse of its marks was willful. The Court has

little trouble concluding that any reasonable jury would have to agree. The willfulness of

a defendant's infringement is significant because, under the Lanham Act, a willful

infringer is subject to greater statutory damages. See 15 U.S.C. § 1117(c). It is not

necessary to produce direct evidence of willfulness to satisfy the statute. Rather, "it is

enough for these purposes that the defendant failed to inquire further because he was

afraid of what the inquiry would yield. Willful blindness is knowledge enough." Louis

Vuitton, 875 F.2d at 590.

       Shao was repeatedly informed that he was not authorized to use the UL marks

unless and until an initial product inspection was completed. The record establishes

that no such inspection ever occurred. As a result, no reasonable jury could find that

that Shao's continued use of the marks was anything other than willful. See id.

C.     Damages

       Having determined that summary judgment for UL is appropriate on liability and

the issue of willfulness, the Court turns finally to the question of damages. Because it

has demonstrated that Shao willfully counterfeited, UL has opted for statutory damages

under 15 U.S.C. § 1117(c). Under that provision, the Court may award anywhere from

$1,000 to $2,000,000 per trademark willfully infringed. "Section 1117 confers a wide

scope of discretion on the district court in fashioning a remedy for a trademark



                                            12
infringement subject to the principles of equity." Otis Clapp & Son, Inc. v. Filmore

Vitamin Co., 754 F.2d 738, 746 (7th Cir. 1985). UL proposes that the Court consider

the "common formulation" used in Sara Lee Corp. v. Bags of New York, Inc., 36 F.

Supp. 2d 161 (S.D.N.Y. 1999). There, the district court assessed (1) available

monetary data related to the infringement; (2) the defendant's willfulness; and (3)

deterrence. Id. at 166.

       UL asks the Court to award it $1,000,000 in damages. Calculating based on the

profits Shao has admitted to making, UL further suggests that it should in no case

receive less than the $381,000 of damages—roughly three times the profit Shao

admitted AEP made from sales of products bearing the UL marks—that it could have

opted for under 15 U.S.C. § 1117(b).

       Shao does not address the issue of damages in his submissions beyond

conceding, by omission, the sales and profits figures provided by UL. See Def.'s Rule

56.1 Stat., dkt no. 122, ¶ 66-67; see also Graziano v. Village of Oak Park, 401 F. Supp.

2d 918, 936 (N.D. Ill. 2005) (noting that a non-moving party's failure to properly deny an

assertion in their response to a Local Rule 56.1 statement amounts to an admission);

Ammons v. Aramark Unif. Servs., Inc., 368 F.3d 809, 817-18 (7th Cir. 2004) (discussing

minimum requirements for denying an allegation made in a moving party's Local Rule

56.1 statement).

       The Court concludes that the appropriate damage award is $500,000. This is

well short of UL's proposal but strikes the appropriate balance of the equities. The

undisputed record established that at least $121,000 profits flowed from misuse of UL's

marks, which could have been trebled under section 1117(b). Likewise, the record



                                            13
establishes that the misuse was willful. The $500,000 damages amount places a

significant cost on Shao's willful conduct, awarding UL an extra $113,000 beyond treble

the value of profits earned by misuse of the marks.

       The goal of deterrence does not warrant a higher damages award. The record

suggests that sale of Sky Blue Butane products has long since ceased, so the

importance of specifically deterring Shao from misusing UL's marks in the future is

relatively minimal. And the Court is satisfied that this significant monetary damage

award will serve to deter others from misusing UL's marks in the future.

                                       Conclusion

       For the foregoing reasons, the Court grants UL's motion for summary judgment

[dkt. no. 105]. The Court directs the Clerk to enter judgment in favor of plaintiff UL LLC

and against defendant Jude Shao in the amount of $500,000.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: January 16, 2019




                                            14
